department of the treasury internal_revenue_service washington d c contact person id number telephone number in reply refer to op e e0 t date nov uh sle d0-0 e i n legend g dear sir madam you requested a ruling that the reorganization of h will not adversely affect h’s g’s or s’s tax exempt and public charity status nor generate for h g or s any unrelated_business_taxable_income under sections of the internal_revenue_code facts g is a not-for-profit hospital g is exempt from federai income_tax under sec_501 of the code and is classified as a public charity under sec_509 a and b a iti h is a non-profit corporation on date h was recognized as exempt under sec_501 of the code and received a sec_509 advanced ruling own and operate a therapy center however h now plans to own and operate medical clinics and physician practices thus after the reorganization h expects to qualify as a sec_509 and sec_170 a iii public charity h was formed to - s is exempt under sec_501 of the code and is other than private_foundation under sis the sole member of g and h sec_509 resource allocation supervision oversight and coordination of health care activities of the affitiated system perform the following acts with respect to each of its subsidiaries s has the following reserved powers and reserves the right and authority to sis responsible for strategic planning amend the articles of incorporation or bylaws of the corporation adopt any operating budget or capital budget or strategic plan of the corporation acquire sell transfer or otherwise dispose_of any assets of the corporation in any transaction or group of related transactions excluding transactions occurring in the ys ordinary course of business and transactions previously approved as part of the corporation's budget or strategic plan adopt marketing and business strategies for or policies governing operational functions of the corporation reorganize merge or consolidate the corporation with any other corporation or entity liquidate or dissolve the corporation or voluntarily file any petition in bankruptcy with respect to the corporation approve the acquisition or control by the corporation of or the affiliation of the corporation with any other entity or distribute the assets of the corporation to any entity other than s upon dissolution c was incorporated as a taxable corporation on date c provides management services to both affiliated and unrelated physician practices the sole shareholder of c is v a taxable corporation the sole shareholder of v is s proposed transaction g created primary care clinics to provide care to the indigent and the needy in its service these clinics provided a lower cost alternative than having the patients come to the community hospital’s emergency room however recently development of a primary care network was necessitated by the prevalent use of primary care physicians as gatekeepers by managed care health_plans thus in c was formed and the clinics owned by g were moved to c in order to facilitate managed care contracting the formation of c as a taxable corporation also enabied it to manage physician practices that were not owned by g or c currently c owns and operates seventeen primary care clinics of the seventeen eight of the practices were acquired from the local county hospital authority five practices were started up by c the remaining four practices were purchased by c directly from physicians the submission provides details on which practices were purchased the physician s involved in the practice the purchase_price the amount of goodwill purchased and a copy of an independent fair market valuation dated before the purchase c now wants to transfer the medical practices to h c will distribute the assets both tangible wiil then transfer and intangible to v as a dividend distribution the management of these practices and the services provided to other nonaffiliated the assets to h physicians and medical groups will continue to be conducted by c the employment contracts with h will physicians will be assigned to h from s subject_to a management agreement between c and h enter into an agreement with c for c to manage the physician practices and medical clinics the agreement will be structured on a cost plus fair_market_value markup basis v will transfer the assets to s sdollar_figure you state that sufficient cash to provide working_capital will be transferred by s to h at the following the initial transfer you anticipated that there may consummation of the reorganization further these entities may share some assets be further cash transfers among h g and s _ personnel and services in an effort to reduce through economies of scale the overall cost of providing health care services you state h will provide care for individuals who are unable to pay for medical services as well as individuals covered under medicare and medicaid programs all of h’s clinics will provide treatment to individuals in need of immediate medical treatment regardiess of the individual's ability to pay physicians or they will be referred to the appropriate care provider within the s for follow-up or continuing care patients will continue to be treated by h you state h’s board_of directors will be representative of the community the board_of s no physician having a financial interest in h or any will have the authority to appoint h’s board_of its affitiates will be a member of the board rulings requested after the amendment of h’s articles of incorporation and bylaws and the proposed change in activities h will continue to be exempt from income_tax under sec_501 of the code after the proposed reorganization h will qualify as an organization described in sec_509 and sec_170 a iil of the code the proposed transfers of cash and other assets and the sharing of personnel services facilities and expenses by and among h g and s will not a jeopardize the continued tax-exempt status of h g and s b adversely affect h’s g's or s’s status as public_charities under sec_509 and sec_509 or c give rise to unrelated_business_taxable_income under sections to h g or s law and rationale sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 recognizes that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 c concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 of the code other than an organization described in sec_170 other than in clauses vil and vili organizations described in sec_170 of the code include organizations whose principal purpose is the provision of medical or hospital care sec_1_170a-9 of the income_tax regulations states that an outpatient clinic may qualify as a hospital if its principal purpose is the provision of hospital or medical_care af sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than one described in sec_509 or sec_509 a of the code excludes from the definition of a private_foundation an organization which is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 sec_509 of the code describes an organization which is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 the supporting_organization must also be operated supervised or controlled by the supported_organization supervised or controlled in connection with the supported_organization or operated in connection with the supported_organization in order to be classified as a public charity under sec_509 sec_1_509_a_-4 of the regulations describes in general terms the various tests which a supporting_organization must meet in order to be classified as an organization described in sec_509 of the code sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50i c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions computed with the modifications listed in sec_512 sec_512 of the code provides generally that rents_from_real_property and its incidental related personal_property are not unrelated_business_income unless the property is debt-financed under sec_514 of the code property substantially related to the exercise or performance by such organization of its charitable functions debt-financed_property does not include any sec_512 of the code requires that notwithstanding paragraphs or the net_income realized with respect to debt-financed_property must be included in unrelated_business_taxable_income sec_512 of the code exempts from the definition of unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of noninventory items and items not held_for_sale in the ordinary course of business sec_512 of the code limits the exclusion of interest annuities royalties and rents provided by sec_512 and where such amounts are derived from a controlled organization sec_1_512_b_-1 of the regulations provides that if an exempt_organization has control of another organization the controlling_organization shall include as an item_of_gross_income in computing its unrelated_business_taxable_income the amount of interest annuities royalties and rents derived from the controlled organization determined in accordance with the formula described in sec_512 of the code and sec_1_512_b_-1 of the regulations s- sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1 513-i d of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation states that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides for the taxation under sec_512 of income from debt- financed property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of the charitable purposes constituting the basis for its exemption under sec_501 analysis the purpose of h will not change as a result of the proposed reorganization and the corresponding amendments to its articles of incorporation and bylaws although h was intended to accomplish charitable purposes by operating a therapeutic center it now proposes to operate outpatient medical services in a charitable manner since the proposed activities will accomplish charitable purposes h continues to be exempt under section of c of the code further the reorganization transfer and related transactions will not adversely affect g's or s’s exempt status because the transferred assets will be put to a charitable use because g will continue to receive support from the same sources after the reorganization the reorganization will not adversely affect its classification as a nonprivate foundation under sec_509 and sec_170 a iil of the code however the nature of h’s support will change as a result of the reorganization provision of outpatient medical services thus it will be reclassified as an organization described in sec_501 and sec_170 of the code based on its relationship with g and h s will continue to qualify as a supporting_organization described in sec_509 of the code h will now receive its support from the as a parent s will provide guidance and direction to h and g its affiliated tax-exempt s will also serve as a mechanism for coordinating the activities of h and g in organizations support of their charitable purposes s will be considered an integral part of h and g within the meaning of revrul_78_41 be applicable to the transactions among h g and s because sec_513 of the code excludes from the definition of unrelated_trade_or_business any trade_or_business which contributes importantly to the accomplishment of an organization's exempt_purpose the proposed asset transfers and provisions of services among h g and s will contribute to their mission of health care in the community result in unrelated_business_income under sec_511 through of the code for h g or s therefore the reorganization and transactions described above will not therefore the sec_511 tax on unrelated_business_income will not - conclusion accordingly based on all the facts and circumstances described above we rule as follows after the amendment of h’s articles of incorporation and bylaws and the proposed change in activities h will continue to be exempt from income_tax under sec_501 of the code after the proposed reorganization h will qualify as an organization described in sec_509 and sec_170 a iil of the code the proposed transfers of cash and other assets and the sharing of personnel services facilities and expenses by and among h g and s will not a jeopardize the continued tax-exempt status of h g or s b adversely affect h’s g's and s's status as public_charities under sec_509 and sec_509 or c give rise to unrelated_business_taxable_income under sections to h g or s these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organizations that requested them j of the code provides that they may not be used or cited as precedent section these rulings are based on the understanding that there will be no material_change in the facts upon which they are based any changes that may have a bearing on your tax status should be reported to the service we are informing your key district_director of these rulings keep this ruling letter in your permanent records please sincerely yours marvin friefander marvin friedtander chief exempt_organizations technical branch
